Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s claim amendments and arguments in the response filed 26 April 2022 are acknowledged.
Claims 1-3, 6-8 & 11-13 are pending. 
Claims 4, 5, 9, 10, 14 & 15 are cancelled.
No claims are withdrawn. 
Claims 1-3, 6-8 & 11-13 are under consideration.
Examination on the merits is extended to the extent of the following species:
Treatment- Delaying or suppressing sporulation of Clostridium difficile;
Composition- Formulation that includes a core containing an adsorbent mixed with carrageenan and a layer of external coating to release the formulation to the lower part of the small intestine;
Preventive administration to a non-infected mammal during an outbreak 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
It is noted that an English language document of the foreign application (EP14306577.6) has been received from a foreign, participating IP office on 08 October 2020. As such, the effective filed date of the instant application is 06 October 2015.

Withdrawn Rejections
The rejection of claims 4, 5, 9, 10, 14 & 15 under 35 USC 112(b), 35 USC 103(a), and on the ground of nonstatutory double patenting is withdrawn due to cancellation of the claims.
The rejection of claims 1, 6-8 & 12 under 35 USC 112(b) is withdrawn due to amendments which correct issues pertaining to lack of antecedent basis. Claim 1 is withdrawn only to the extent as it pertains to “the genus” in lines 1-2.  
The rejection of claim 12 under 35 USC 112(b)-unclear metes and bounds is withdrawn due to claims which clarify the release is in “an ilea-caecal junction, caecum and/or colon”.
The rejection of claims 1-3, 8 & 13 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by International Clostridium Difficile Support Group is withdrawn due to amendments which requires the population to be a human at risk of prevention and that human is not concomitantly treated with an antibiotic. International Clostridium Difficile Support Group teaches the humans are infected with Clostridium bacterium and the adsorbent/activated charcoal must be spaced around other medications.
The rejection of the claims on the ground of nonstatutory double patenting over U.S. Patent No. 11,202,761 in view of Protocol and Lescure; U.S. Patent No. 8,106,000 (hereinafter ‘000) in view of Lescure; and U.S. Patent No. 8,388, 984 (hereinafter ‘984) in view of Lescure (US 2013/0052269) is withdrawn due to amendments which requires the population to be a human at risk of prevention and that human is not concomitantly treated with an antibiotic.
New and Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-8 & 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 still recites “the pathogenicity” in lines 1-2.  There is insufficient antecedent basis for these limitations in the claim.
Applicant may wish to consider whether an amendment to recite “A method for suppressing or reducing pathogenicity or virulence of a Clostridium bacterium in a human…” would obviate the rejection. 
Claims 2-3, 6-8 & 11-13 are rejected under 35 USC 112(b) because they ultimately depend from infinite claim 1 and do not clarify the issue.

Claim 2 stands rejected because the claim still recites “the production of toxins” in line 2.  There is insufficient antecedent basis for these limitations in the claim.

Claim 8 stands rejected to because the term “overall severity of the outbreak” is unclear. The plain meaning of “overall” is “taking everything into account” but it is unclear what parameters must be taken into account and the claim does not stipulate what parameters must be taken into account to determine “overall severity of the outbreak.” Since the metes and bounds of the claim cannot be determined, the claim is indefinite.

Response to Arguments
Applicant states “[a]pplicants have amended claims 1, 2 an 6-8 in the manner suggested by the Examiner to address the rejection” (reply, pg. 5).
This is not persuasive. Claim 1 still has insufficient antecedent basis for “the pathogenicity” in lines 1-2”. Claim 2 still has insufficient antecedent basis for “the production of toxins”. Claim 8 still has a lack of clarity as it pertains to the term “overall severity of the outbreak”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Miossec (Published 05/10/2014; previously cited) [as evidenced by Sayah-Jeanne (Published: 2012; previously cited) and Ducher (Published 05/10/2014; previously cited)].
With regard to claims 1-3, 6-8, & 13, and the elected species, Miossec teaches a method for prevention of Clostridium difficile infection (CDI) in hamsters (i.e. mammals) with a composition called DAV131 which is also ongoing as a “promising strategy for prevention of CDI in humans (with code name DAV132)” and (Abstract; Introduction; Conclusion; i.e. the pathogenicity or virulence of C. difficile is reduced).  Miossec teaches their study is the hamster/animal model for CDI (Abstract; Introduction; Conclusion). As evidenced by Sayah-Jeanne, DAV131 is a formulated activated charcoal (pg. 1). As evidenced by Ducher, DAV132 is uncoated activated charcoal (Methods). Miossec teaches different dosage groups of hamsters received DAV131 from Days 1-8 and inoculated with C. difficile spores on day 3 (i.e. the adsorbent is administered preventively during an outbreak of C. difficile and the animal is at risk of invention; Results). “Hamsters receiving only DAV131 without moxifloxacin treatment did not present any detectable C. difficile counts in feces, gained weight steadily and all survived” (Results; i.e. the adsorbent is administered preventively to the mammal during an outbreak of C. difficile and prevented the spread of the disease and reduces the overall severity of the outbreak; the hamster was not concomitantly with an antibiotic). Miossec also teaches “[a]nimals treated with 300 mg/kg bid DAV131 experienced 80% survival. Interestingly, some of the animals that survived exhibited a transient elevation of fecal C. difficile counts (as attested for day 4 on Fig 3), as well as a concomitant pause in weight gain (Fig 4); eventually, viable C. difficile counts returned to baseline, the animals resumed weight gain and survived until the end of the experiment” (Results, i.e. the adsorbent is administered to reduce severity and/or burden of Clostridium difficile infection if infected during the outbreak” and reduces the overall severity of the outbreak).
While Miossec does not exemplify a method comprising administering to a human an effective amount of activated charcoal, it would have been obvious to the ordinary skilled artisan at the time of filing to have modified Miossec’s method by administering DAV131/formulated activated charcoal to humans because Miossec teaches his method is an animal model for human CDI and is a “promising strategy for the prevention of CDI in humans”. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to prevent in CDI in humans and enhance recovery and survival in humans infected with Clostridium difficile.
With regard to the method is for “delaying or suppressing spore germination of the clostridium bacterium or suppressing or delaying sporulation of the Clostridium bacterium”, this is a property inherent activated charcoal (specification, pg. 6), thereby, the method and amount taught by Miossec is effective for suppressing or delaying spore germination or sporulation of the Clostridium bacterium. This is supported by the teachings that hamsters “receiving 600 and 900 mg/kg bid DAV131 were entirely protected with 100% survival up to Day 22, no signs of morbidity nor detectable C. difficile counts in feces throughout the study” indicating no bacteria was present to sporulate and the hamsters have not been re-infected from spores and no bacteria/spores were outside of the body in feces (i.e. detectable C. difficile counts).
With regard to the method is for “suppressing or reducing the pathogenicity or virulence of a Clostridium bacterium”, “the effective amount of adsorbent suppresses or delays spore germination of the Clostridium bacterium or suppresses or delays sporulation of the Clostridium bacterium, Miossec teaches hamsters receiving 900 mg/kg bid DAV131 alone had no signs of morbidity nor detectable C. difficile counts in feces throughout the study. See DAV 131 control (Fig. 2 & 3). Thereby, Miossec’s method necessarily “suppresses or reduces the pathogenicity or virulence of a Clostridium bacterium” “delays or suppresses the production of toxins…” and “the effective amount of adsorbent suppresses or delays the production of toxins by the Clostridium bacterium” since no C. difficile bacteria/spores are present to exert pathogenicity/virulence, produce toxins, sporulate or germinate. This also demonstrates the amount was effective to suppress or delay production of toxins, germination of spores or sporulation. 

Claims 11 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Miossec [as evidenced by Sayah-Jeanne and Ducher] as applied to claims 1-3, 6-8 & 13 above, and further in view of de Gunzburg (Published: 07/08/2014; previously cited) and Lescure (US 2013/0052269; previously cited).
The teachings of Miossec are described above. Miossec teaches “Da Volterra (Paris, France) has been developing a novel adsorbent-based product, which limits the alterations of the colonic commensal flora during antibiotic treatments by adsorbing unwanted antibiotic residues in the lower intestine before they reach the caecum and colon” (Introduction). In brief, Miossec teaches their method and formulation are animal models for treating CDI in humans (Conclusion). Miossec teaches their “promising strategy” is undergoing development in humans “with the code name DAV132” (Conclusion).
Miossec does not teach the activated charcoal used in their method is formulated such that it is mixed with carrageenan, the carrageenan activated charcoal admixture is in a core, with a layer of external coating so the activated charcoal is released to an ilea-caecal junction, caecum, and/or colon of the human intestine.
In the same field of invention, de Gunzburg teaches prevention of alteration of bacterial flora in the colon by administration of enteric-coated formulated activated charcoal (abstract). de Gunzburg teaches a formulation of DAV132 in which activated charcoal is formulated into pellets (i.e. a core) which is coated with a layer of pH-enter enteric polymer (pg. 11, col. 2). de Gunzburg teaches “[t]he results of these experiments predicted that DAV132 would remain intact through the stomach and upper small intestine (duodenum and jejunum), and progressively release its adsorbent in the ileum. We had also confirmed, using media taken from the ileum and cecum of pigs (i.e. ilea-caecal junction), that once released from DAV132, the activated charcoal was still able to efficiently adsorb molecules such as antibiotics in a physiologically representative environment (V.A. and J.G., unpublished observations; results on file at Da Volterra)” (i.e. the activated charcoal is released from the formulation in the ilea-caecal junction of the small intestine; pg. 13, col. 2, to pg. 14, col. 1). de Gunzburg teaches application to of Clostridium difficile infections by teaching “In particular, it will be important to understand the effects of DAV132 on the emergence and dissemination of resistance, and the onset of opportunistic infections such as those caused by Clostridium difficile” (pg. 14, col. 2). “[Such] investigations are now warranted with DAV132” (pg. 5, col. 1).
In the same field of invention, Lescure teaches a method and a formulation for delayed and controlled delivery of an adsorbent, which may be activated charcoal, into the lower intestine of mammals which may be humans and pets (abstract & [0147]). The subject receiving the treatment is any animal in need [0155]. “In one embodiment, the carrageenan and adsorbent are present as a mixture, which mixture can be compressed to form a core (the core being further herein referred to as a particle or pellet)” [0044]. Lescure in Table 3 teaches charcoal pellet formed from activated charcoal and K-carrageenan which “constitute the core for formulations” ([0230]-[0231]). “These pellets were then further coated with specific pH-dependent polymer coating, such as Eudragit® FS30D or Eudragit® L30D55” (i.e. enteric coating; [0232]). With regard to the carrageenan, Lescure teaches “[t]he possibility of formulating such important amounts of adsorbent with carrageenan was unexpected, and allows delivery of large amounts of adsorbent, preferably of activated charcoal, in the desired part of the gut” [0055]. Lescure explicitly teaches  “[i]t would also be advantageous to have formulations that provide a specific release of an adsorbent in the lower part of the gastrointestinal tract, specifically in the late ileum, the caecum, or the colon” [0008]. “In a particular embodiment of the invention, the core of the formulation can be layered with a coating such that the drug is released from the formulation in the lower part of the intestine, i.e. in the late ileum, caecum and/or colon” [0069]. Lescure teaches “[f]urthermore, such formulation would be advantageous in the treatment of disease states characterized by the accumulation of substances in the lower part of the gastrointestinal tract... formulation can be useful for the treatment of conditions such as, but not limited to… C. difficile associated diarrhea or antibiotic associated diarrhea” [0010]. [0163] “Conditions and disorders that may be treated with the formulation according to the invention may be those that result from exposure of the colon to antibiotics, such… antibiotic treatment-associated development of C. difficile (or other pathogenic bacteria)…” [0163].
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified Miossec’s method by substituting Miossec’s activated charcoal with the activated charcoal formulation taught by the combined teachings of de Gunzburg and Lescure (i.e. a pellet core of a mixture of activated charcoal and carrageenan and a layer of external, enteric coating which releases in the “lower part of the intestine, i.e. in the late ileum, caecum and/or colon”) because Miossec, de Gunzburg and Lescure are drawn to the same field of invention of methods and compositions for limiting the alterations of the colonic commensal flora through delivery of activated charcoal. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to reduce alteration of the gut microflora and prevent CDI in humans and similar disease in animals/pets. 

Response to Arguments
Applicant summarizes their invention and Examples (reply, pg. 7). Applicant argues their “examples also show that preventive administration of activated charcoal has an impact on the cell cycle of Clostridium bacteria, and is able to inhibit its progression once an infection has occurred’ (emphasis original; reply, pg. 7-8). Miossec teaches the effect of activated charcoal on moxifloxacin-induced C. difficile infection in hamsters and that moxifloxacin is required (reply, pg. 8).
	This is not persuasive.  Miossec teaches their method is for prevention of Clostridium difficile infection (CDI) in hamsters (i.e. mammals) with a composition called DAV131 which is also ongoing as a “promising strategy for prevention of CDI in humans (with code name DAV132)” (emphasis added; Abstract; Introduction; Conclusion; i.e. the pathogenicity or virulence of C. difficile is reduced).  Miossec teaches hamsters which solely received 900 mg/kg activated charcoal (i.e. no antibiotic; see DAV 131 control; Fig. 1). This control received 104 C. difficile spores (Fig. 1). This control survived as well as those that received 600 & 900 mg/kg activated charcoal/DAV 131 & 30 mg/kg moxifloxacin (i.e. an antibiotic; See Fig. 2- Survival and Fig. 4-Evolution of body weight). Miossec teaches “[h]amsters receiving only DAV131 without moxifloxacin treatment did not present any detectable C. difficile counts in feces, gained weight steadily and all survived” (emphasis added; Results; i.e. the adsorbent is administered preventively to the mammal during an outbreak of C. difficile and prevented the spread of the disease and reduces the overall severity of the outbreak; the hamster was not concomitantly with an antibiotic).  “Animals were administered either moxifloxacin 30 mg/kg from Day 1 to Day 5, moxifloxacin 30 mg/kg from Day 1 to Day 5 plus DAV131 at different doses from Day 1 to Day 8, or DAV131 alone at 900 mg/kg bid from Day 1 to Day 8, as shown in Fig 1” (emphasis added; Methods). 

Applicant argues “Miossec in no way teaches or suggests that activated charcoal can be of any use in treating C. difficile in a human patient who is not concomitantly treated with an
antibiotic” (emphasis original; reply, pg. 8). Applicant further argues “Miossec, as evidenced by Sayah-Jeanne and Ducher, is deficient vis-a-vis amended claim 1, as it neither teaches nor suggests administering activated charcoal preventively to a human at risk of infection by a Clostridium bacterium who is not being treated concomitantly with an antibiotic. Secondary references de Gunzburg and Lescure cannot be said to remedy this deficiency” (pg. 8-9).
This is not persuasive. Miossec teaches their method is for prevention of Clostridium difficile infection (CDI) in hamsters (i.e. mammals) with a composition called DAV131 which is also ongoing as a “promising strategy for prevention of CDI in humans (with code name DAV132)” and (Abstract; Introduction; Conclusion; i.e. the pathogenicity or virulence of C. difficile is reduced). Thereby, Miossec teaches using activated charcoal in humans. The DAV131 only control group showed prevention of Clostridium difficile infection and since Miossec teaches this study is an animal model the results are reasonably translatable to the human studies code-named DAV 132 (Methods). "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. .....82 USPQ2d 1385, 1397 (2007).  Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at __, 82 USPQ2d at 1396. 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORI K MATTISON/            Examiner, Art Unit 1619      

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619